


110 HR 6522 IH: Foot and Mouth Disease Prevention Act

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6522
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Ms. Herseth Sandlin
			 (for herself, Mrs. Cubin,
			 Mr. Pomeroy,
			 Mrs. Boyda of Kansas,
			 Mr. Kagen, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To prohibit the importation of ruminants and swine, and
		  fresh and frozen meat and products of ruminants and swine, from Argentina until
		  the Secretary of Agriculture certifies to Congress that every region of
		  Argentina is free of foot and mouth disease without
		  vaccination.
	
	
		1.Short titleThis Act may be cited as the
			 Foot and Mouth Disease Prevention Act
			 of 2008.
		2.Prohibition on
			 importation of Argentine ruminants and swine until Argentina is free of foot
			 and mouth disease without vaccinationThe Secretary of Agriculture shall prohibit
			 the importation into the United States of any ruminant or swine, or any fresh
			 (including chilled or frozen) meat or product of any ruminant or swine, that is
			 born, raised, or slaughtered in Argentina until the Secretary certifies to
			 Congress that every region of Argentina is free of foot and mouth disease
			 without vaccination.
		
